Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD Page 1,082 Giewed:
AO 106 (Rev. 04/10) Application for a Search Warrant | McAlister

vale A UNITED STATES DISTRICT COURT saber bes

f

i

i Peble and ee elal staff access for the :

| f

| te this instrument are Southern District of Texas MAY 21 2019

pres iibited by court ordefs
In the Matter of the Search of David J, Bradley, of .

(Briefly describe the property to be searched
Case No. H19-0924M

or identify the person by name and address)
APPLICATION FOR A SEARCH WARRANT

 

 

 

 

4 CHELSEA BOULEVARD, APARTMENT # 606,
HOUSTON, TEXAS 77066

Nae Nee Ne Nace! Nee Ne”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

4 CHELSEA BOULEVARD, APARTMENT # 606, HOUSTON, TEXAS 770, which is further described in Attachment A.

 

located in the Southern District of Texas , there is now concealed (identify the
person or describe the property to be seized):
Please see Attachment B which is made a part of this Application

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
: 18 U.S.C.Section 1343 & 1349 Wire Fraud & Conspiracy
‘ 18 U.S.C.Section 1956 Money Laundering

 

: The application is based on these facts:
; Please see the attached Affidavit, which is made a part of this Application.

a Continued on the attached sheet.

 

 

[1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set Vows the Wy eet.
“ppl ait ore

DHS Special Agent Darren R. Rusakiewicz

Printed name and title

Sworn to before me and signed in my presence. C/
Date: S772 1-14 A

Tee: 's Aignature
City and state: Houston, Texas Naricy K. aie, ited States Magistrate Judge
Printed name and title

 

 

 
 

 

 

 

Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD_ Page 2 of 26

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

IN THE MATTER OF THE SEARCH OF
THE RESIDENCE/PREMISES AND OUT

 

 

BUILDING(S) LOCATED AT: Case No.
4 CHELSEA BOULEVARD Filed Under Seal
APARTMENT # 606
HOUSTON, TX 77066
AFFIDAVIT IN SUPPORT OF

 

APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

I, Darren R. Rusakiewicz, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. 1 make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a warrant to search the premises known as 4 CHELSEA
BOULEVARD, APARTMENT # 606, HOUSTON, TEXAS 77066, hereinafter “TARGET
LOCATION,” further described in Attachment A, for the things described in Attachment B.

2. I am currently employed by the U.S. Department of Homeland Security (DHS),
Homeland Security Investigations. 1 have been a Special Agent with Homeland Security
Investigations (HSI) since March 2009 and am currently assigned to the Document and Benefit
Fraud Task Force. Prior to employment with HSI, I was an Officer with the United States Secret
Service Uniformed Division (USSS/UD). I have attended and completed the Criminal
Investigator Training Program at Glynco, GA, as well as academies for HSI and USSS/UD. I
have personally conducted and participated in numerous investigations involving criminal
activity including but not limited to controlled substance offenses, firearms violations, money
laundering (including international money laundering), bulk cash smuggling, structuring, benefit

fraud, credit card fraud, and identity theft. I have also authored and/or executed numerous
 

 

 

 

 

 

 

Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD Page 3 of 26

search and seizure warrants relating to money laundering, structuring, bank fraud, check fraud,
credit card fraud, bank fraud, wire fraud, and identity theft.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter. I have set forth only the facts that I believe are
necessary to establish probable cause that violations of 18 U.S.C. § 1956 (Money Laundering
and Money Laundering Conspiracy) and 18 U.S.C §§ 1343, 1349 (Wire Fraud and Wire Fraud
Conspiracy) have been committed.

PROBABLE CAUSE
Business Email Compromise and Other Fraud Schemes

4. Business Email Compromise (BEC) Schemes are sophisticated scams conducted
by organized fraud rings which target businesses and other entities in the financial sector which
regularly perform wire transfers or other money transfers. The fraud rings recruit co-conspirators
to open and manage bank accounts for the sole purpose of receiving fraudulent wire transfers.
These bank accounts are referred to as “drop” accounts.

5. Once these “drop” accounts have been opened, victims are targeted with false
wiring instructions sent to their email accounts from spoofed email accounts. The victims are then
instructed to send large wire transfers into the “drop” accounts.

6. After the wire transfers have entered the “drop” accounts, the funds are quickly
depleted. The most common methods of depletion are the purchase of cashier’s checks, wire

transfers to account holders in foreign countries, and cash withdrawals.
 

 

Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD Page 4 of 26

7. Based upon my training and your affiant is aware that fraudulent actors typically
do not exclusively involve themselves in only one type fraud schemes. In most cases these
fraudulent actors will involve themselves in any fraud scheme in which they can easily obtain
fraudulent funds, and will be engaged in multiple fraud schemes at the same time. These type of
fraudulent schemes frequently are Romance Fraud, Online Sales Fraud (advertising for the sale of
puppies or bird that don’t exist), counterfeit check fraud, and fraudulent income tax refund fraud.

Summary of Investigation by HSI Baltimore

8. In June 2017, HSI Baltimore began an investigation into a Business Email
Compromise fraud ring run by Aldrin FOMUKONG. On December 18, 2017, FOMUKONG and
other co-conspirators to include Carlson CHO, Izou-Ere DIGIFA, and Yanick EYONG, were
indicted by a Grand Jury empaneled in the District of Maryland for Conspiracy to Commit Money
Laundering, 18 U.S.C. § 1956(h). FOMUKONG and another co-conspirator were also indicted
for Conspiracy to Commit Wire Fraud, 18 U.S.C. § 1349. Criminal No. PWG-17-661. The
conspiracies charged ranged from in or about February 2016 through in or about July 2017.

9. As part of the continuing investigation into FOMUKONG and others, law
enforcement has identified JASON RAPHEAL NANA CHINJI and JOEL MUKONG as being
part of the Business Email Compromise fraud ring run by FOMUKONG. On May 20, 2019,
CHINJI and MUKONG were indicted by a Grand Jury empaneled in the District of Maryland for
Conspiracy to Commit Money Laundering, 18 U.S.C. § 1956(h). Criminal No. PWG-19-243
(under seal).

10. The roles of MUKONG and CHINJI within the money laundering conspiracy were
to recruit individuals in the Houston, Texas area to register fictitious businesses with the Harris

County, Texas County Clerk. Once the businesses were registered, MUKONG and CHINJI would

3
 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 5 of 26

provide the names of the businesses to FOMUKONG. FOMUKONG would wait until a fraudulent
wire transfer had entered a drop account controlled by him, and then instruct the holder of the drop
account to purchase a large denomination cashier’s check made out to the business name given to
him by MUKONG and CHINJI.

11. Once the cashier’s check was obtained, either FOMUKONG and/or a co-
conspirator would fly to Houston, Texas, where they would meet with MUKONG and CHINJI.
MUKONG and CHINJI would then have the fictitious Texas business registrant cash the cashier’s
check at a local check cashing store. MUKONG and CHINJI would then receive a percentage of
the proceeds of the cashier’s check from FOMUKONG.

12. In the paragraphs below, your affiant will list specific instances in which CHINJI
and MUKONG participated in the fraud scheme with FOMUKONG and others. These instances
are set forth to establish probable cause and do not constitute all of the evidence your affiant has
obtained regarding CHINJI and MUKONG.

Mercatel Investment

13. On May 22, 2017 the business MERCATEL INVESTMENT LLC was registered
in the state of Maryland by Izou-Ere DIGIFA. On May 23, 2017, DIGIFA also opened a SunTrust
bank account ending in 4431 in the name of MERCATEL INVESTMENT LLC (“SunTrust
x4431”),

14. On June 7, 2017, SunTrust x4431 received an incoming wire transfer in the amount
of $50,703. Law Enforcement subsequently learned that the sender of the wire transfer (Victim 1)
was a company in Colorado that had reported being a victim of a BEC scheme.

15. On June 9, 2017, DIGIFA purchased SunTrust official check No. 4681041315 in

the amount of $39,486 made out to SQT6 SOLUTION CO. DIGIFA gave the check to

4
 

 

 

 

Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD_ Page 6 of 26

FOMUKONG, who then traveled to Houston, Texas, where he met with MUKONG and CHINIJI.
The check was then deposited into a Capital One bank account ending in 6452 (“Capital One
x6452”). Investigators received information from Capital One that Capital One x6452 had been
opened by Individual 1.
Fonanjei Trading

16. On June 7, 2017, Frankline FONANJEI opened a Bank of America account ending
in 7760 in the name of FRANKLINE FONANJEI SOLE PROP DBA FONANJEI TRADING at
the Bank of America branch in Marlborough, Massachusetts (“BOA x7760”). The account had
minimal activity until June 15, 2017 when it received an incoming wire transfer in the amount of
$227,000 from a Bank of America account belonging to Victim 2. Victim 2 told law enforcement
that he was attempting to purchase a home in California, and was trying to send $227,000 to a Title
Company in California to complete the purchase. He had unknowingly received false wiring
instructions via email which resulted in him sending a false wire transfer in the amount of $227,000
to BOA x7760 on June 15, 2017. After the wire transfer entered the account, FONANJEI
conducted several transactions including the purchase of Bank of America Cashier’s Check No.
1068905338 in the amount of $90,000 and Bank of America Cashier’s Check No. 1242008361 in
the amount of $95,000. Both checks were purchased in the Dallas, Texas area on June 16, 2017
and made out to SQT6 SOLUTION CO.

17. Both cashier’s checks were negotiated at Senor Check Cashing stores in Houston,
Texas. The checks were endorsed with Individual 1’s name on them.

18. During an interview with law enforcement, FONANJEI stated that he had been

recruited to open BOA x7760 by Carlson CHO. FONANJEI said that after the wire transfer
 

 

Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD_ Page 7 of 26

entered the account, CHO told him they had to go to Texas because CHO knew someone who
could cash checks!.

19. | FONANJEI said he then flew to Dallas, Texas with CHO, where they purchased
the cashier’s checks listed above. They then flew to Houston, Texas. Once in Houston, Texas,
FONANJEI and CHO met two individuals and gave them the cashier’s checks. FONANJEI then
identified photographs of CHINJI and MUKONG as the two individuals that he met with in the
hotel. FONANJEI also stated that he saw FOMUKONG at the hotel but did not interact with him.

Interview of Individual 1

 

20. Law Enforcement also interviewed Individual 1 as part of this investigation.
Individual | told investigators that in 2017 she was living at an extended stay motel in Houston,
Texas when she was approached by two African males that drove a red Dodge Challenger’.
Individual 1 said she knew them as “Mike” and “Mike’s brother.”

21. Individual 1 said that “MIKE” told her he would pay her to open bank accounts and
businesses in names that he would give her. Individual 1 agreed and rode with “Mike” and “Mike’s
brother” to the Harris County, Texas Clerk’s office where she registered the business SQT6
SOLUTION CO. Individual | said she was also driven to a Capital One Bank branch where she
opened an account in the name of SQT6 SOLUTION CO. After opening the bank account she

gave all of the paperwork and debit cards to “Mike” and “Mike’s brother’.

 

' Your affiant has reviewed text messages between FOMUKONG and CHO in which FOMUKONG instructed CHO
to fly to HOUSTON and provided him with phone numbers for CHINJI.

* Individual 1 referred to the vehicle as both a Dodge Challenger and a Dodge Charger. Your affiant has reviewed
photographs on phones seized from FOMUKONG. Several of the photographs show FOMUKONG and MUKONG
in the parking lot of an apartment complex with a red Dodge Challenger behind them. These photographs were also
shown to Individual 1 and she stated that was the car driven by “Mike’s brother”.

6
 

 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 8 of 26

22. Individual 1 was shown a copy of SunTrust official check No. 4681041315.
Individual 1 said that she thought the check was deposited into her account by either “Mike” or
his brother at an ATM.

23. With regards to the two Bank of America Cashier’s checks referenced above,
Individual 1 remembered trying to negotiate a large cashier’s check in the name of SQT6
SOLUTION CO. at a check cashing location in Houston, Texas. Individual 1 stated that the
employee at the check cashing business told her the check was fraudulent and wouldn’t cash it.
Individual 1 stated she gave the check back to “Mike” and his brother.

24. Individual 1 was shown photographs of CHINJI and MUKONG and identified
CHINJI as being the person she knew as “Mike” and MUKONG as being the person she knew as
““Mike’s brother”.

25. Individual 1 was also shown a picture of Individual 2. Individual 1 stated that she
knew Individual 2 as “ASHTON” and that in 2017 he lived in the same extended stay motel that
she was living in. Individual 1 also said that she knew that Individual 2 did “business” with
CHINJI and MUKONG. Individual 1 clarified that “business” meant registering businesses and
opening bank accounts.

CL Escrow — Individual 2

 

26. On June 15, 2017, Yanick EYONG registered the business CL ESCROW LLC with
the state of Maryland. EYONG then opened a Bank of America account ending in 0042 (“BOA
x0042”) in the name of CL ESCROW LLC on June 17, 2017.

27. On June 21, 2017, BOA x0042 received an incoming wire transfer in the amount

of $6,000,000 from Victim 3, a company in Boston, Massachusetts. Victim 3 informed law
Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 9 of 26

enforcement that they had been the victim of a BEC scheme which had caused them to send the
wire transfer.

28. On June 23, 2017, EYONG obtained three separate Bank of America cashier’s
checks in the amount of $95,000 each and made out to QPZYTX LINK CO. All three of these
checks were negotiated at Senor Check Cashing in Houston, Texas on June 26, 2017 by Individual
2.

29. Information received from the Harris County, Texas Clerk showed that QPZYTX
LINK CO was registered by Individual 2 on May 24, 2017.

30. During an interview with law enforcement, Individual 2 stated that in 2017 he was
living in an extended stay motel in Houston, Texas where he met an African Male with a
French/African accent he knew as “Mike”. Mike was accompanied by another black male that
Individual 2 described as a “quiet guy”.

31. “Mike” gave him the name of QPZYTX LINK CO and drove him to the Harris
County, Texas Clerk’s office where he registered it. “Mike” and the “quiet guy” also drove him
to a check cashing location in the Houston, Texas area where he negotiated multiple cashier’s
checks in the name of QPZYTX LINK CO.

WhatsApp Communications

 

32. As part of the investigation, investigators seized phones belonging to
FOMUKONG and conducted forensic examinations on them. The examination showed that
FOMUKONG used the chat application WhatsApp to communicate with co-conspirators both in
the United States and South Africa in furtherance of the fraud scheme.

33. Your affiant reviewed a group chat string between FOMUKONG and the phone

numbers 405-400-5251 and 312-522-0446. Phone number 405-400-5251 was listed in
 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 10 of 26

FOMUKONG’s phone as Tebeng and 312-522-0446 was listed as Nana Payee Buzic. Subscriber
records showed that 405-400-5251 was a T-Mobile phone number registered to Joel MUKONG.
FOMUKONG previously provided 312-522-0446 as “Jason’s” phone number. Based on my
knowledge of the investigation, training, and experience, I know that phone number 405-400-5251
was utilized by MUKONG and the phone number 312-522-0446 was utilized by CHINJI.

34. Your affiant reviewed the chat string and noted the following relevant chats

between FOMUKONG, CHINJI, and MUKONG:

 

 

Fomukong: Kfrm
Fomukong: SQT6 Solution CO
Mukong: Yup

Fomukong: K

Date 061617 09:19:27 AM

+#§90,000.00**

\ .
Hye se

a

‘

i ;
Pore {
SCHRRRUSES SERA TURE ‘

s

OO 100375 a"
SAD AT AN ANGLE TO VIEW WHEN CHECKING THE ENDORSEMENTS,

 

Fomukong:

Mukong: Kfrim
Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 11 of 26

Mukong: Albanky don dowam gain

2
a
z

ee

Ze PLAY JOHULg

Ag

SLVOHLWON

wo XULOINOINY Rvs

AVN Pinay Jo yng
HN doe
NH HOS Ny Kad
Aap NC UP opm

vy z
Conounnsads Snr
iota

eo UTlOG OOI00 pow purmoyy a4 Moa,
ey
aoe
Aaa yee pineton

SNIOVELNVNOS “14g pong) amruy
panty
oR

Hog map

2
a
=
a
=
we
2
2
co

 

XIN

EILECOVNSTO0 HBLOOOONEH atSEaooe ate
Se.

JUAIVNOIS CRTINONL.AY
\9ERO0THTI *S

+00 000'S6Ses
WV9CH5:60 LLBTG0 ong

 

 

 

Fomukong:

6/21/17

 

Mukong: Qpzytx link co

Fomukong: CAllme

Fomukong: Nana

6/23/17

Fomukong: Qpzytx link co
Fomukong: Na dis one right
Fomukong: Make ie de under
Chinji: Just do all for de
Chinji: NJo use the name again

Chinji: Are mean the personal name

10
 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 12 of 26

Chinji: Do all under the Qpzytx link co

35. Based upon my training and experience, your affiant believes that on June 16, 2017,
when MUKONG sent FOMUKONG the picture of SQT6 Solutions Co, it was to instruct
FOMUKONG to get cashier’s checks payable to that name in relation to the Fonanjei Trading
BEC scheme described above, and that FOMUKONG then sends photos of the cashier’s checks to
CHINJI and MUKONG.

36. Your affiant also believes that when MUKONG and CHINJI are talking about
Qpzytx link co on June 21, 2017 and June 23, 2017, they are instructing FOMUKONG on how to
purchase the cashier’s checks referenced above in relation to the CL Escrow BEC scheme.

DHS-OIG Investigation of Joel MUKONG

37. On February 20, 2019, an investigator with the United States Attorney’s Office in
Houston, Texas contacted a Special Agent, Department of Homeland Security, Office of Inspector
General, to report an online puppy sale scam in which victims wired deposits to a Houston area
man who was advertising purebred puppies for sale on a number of websites. At least two of these
websites had used the investigator’s home address in place of the breeder’s address, which led to
victims of the scam contacting the investigator when the puppies they had paid for were not
delivered. Victims relayed that the fraudulent breeder identified himself as Demeris HILL.

38. One of these websites, www.starchowchows.com, was registered anonymously on
January 25, 2019. On February 12, 2019, an elderly female from Hawaii arranged to purchase a
Chow puppy from HILL through the website. The victim, who sent HILL $1,425 via wire transfer,
gave Investigators a copy of the wire transfer request form that identified a Comerica Bank account
in HILL’s name. Comerica Bank provided Investigators with bank security footage that showed

two black males making cash counter and ATM withdrawals from the same account between

11
Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 13 of 26

January 18, 2019 and February 13, 2019. Investigators compared the images to HILL’s Texas
driver’s license and positively identified HILL making a cash withdrawal from the account at a
Houston area Comerica Bank on January 18, 2019.

39. Investigators reviewed the Federal Trade Commission (FTC) Consumer Sentinel
database to identify additional victims who attempted to purchase puppies from HILL. One such
victim provided investigators with images of his Bank of America account that showed a Zelle
wire transfer in the amount of $650 from the victim to HILL’s Comerica Bank account on January
27, 2018. Comerica Bank images showed the second black male making cash withdrawals from
the same account the morning after the victim wired the money to HILL.

40. Investigators reviewed Southwest Border Transaction Record Analysis Center
(TRAC) records to identify recent overseas wire transfers made by HILL. On January 2, 2019,
HILL initiated a Western Union wire transfer in the amount of $720 from Houston to a Cameroon
National residing in Hangzhou, China named Charllotte Oyere AYUK. On January 7, 2018 a
second individual named Joel MUKONG using Texas driver’s license 43025124 sent a Western
Union wire transfer in the amount of $1950 from a Western Union location in Houston to
AYUK. Investigators compared MUKONG’s Texas driver’s license to images provided by
Comerica Bank and identified MUKONG as the same individual making multiple ATM
withdrawals from the HILL Comerica Bank account from Houston area ATMs on January 28,
2019.

41. Investigators subsequently reviewed multiple complaints on consumer advocacy
website www.reportscam.com that identified an individual named Joel MUKONG as the

perpetrator of fraudulent puppy sales through a website called www.starretrievers.com.

12
Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD. Page 14 of 26

Residence to be Searched

42. Law Enforcement received information from the Carter Museum District
Apartments located at 4 Chelsea Boulevard, Houston, TX 77006. Lease records indicate that
MUKONG moved into Apartment # 606 on or about January 8, 2019 and is currently still a
leaseholder.

43, On May 17, 2019, law enforcement conducted surveillance at the Carter Museum
District Apartments. At approximately 6:45 am, an individual matching the description of CHINJI
was observed walking two small dogs outside of the building. At approximately 7:00 am, law
enforcement observed a green Mini Cooper automobile registered to Joel MUKONG parked in the
parking garage for the Carter Museum District Apartments.

44. From my training and experience and knowledge gained investigating this and other
fraud schemes, your affiant is aware that criminals (just like non-criminals) frequently maintain
and store current and old cellular telephones and computers within their residences.

45. In addition, from my training and experience and knowledge gained investigating
this and other fraud schemes, once a member of a fraud has established a WhatsApp or other chat
messenger application account using a specific phone number, in most cases they never change
the phone number that is utilized with the original account. The perpetrators of the fraud may
switch the handset, or the actual physical cell phone that is being used, but the chat application
account remains unchanged and is typically transferred (along with the chats and other data) to the
new cellular phone. In addition, your affiant knows that in many cases the perpetrators feel
confident that by using the chap application WhatsApp their communications between other
members of the fraud scheme will avoid detection from law enforcement. As such, your affiant is

aware that many times these fraudulent actors do not feel the need to dispose of previously used

13
 

Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD Page 15 of 26

cellular telephones for the purpose of avoiding detection by law enforcement and simply store the
previously used cellular phones in their residence.

46. Your affiant is aware from prior experience that members of BEC fraud schemes,
and this BEC fraud scheme in particular, frequently accomplish this need for communication
through the use of third-party messaging applications, such as WhatsApp and Facebook
Messenger, which are stored on electronic devices. Members of fraud schemes also employ these
third-party messaging applications in part to avoid law enforcement detection. WhatsApp uses
end-to-end encryption and Facebook Messenger can be set to use end-to-end encryption. As a
result, the messages being sent between members of the fraud scheme cannot be intercepted, and
will only reside in an unencrypted form on the actual devices from which they were sent or
received.

47. Your affiant is aware from prior experience reviewing the contents of electronic
devices utilized by individuals in this case and reviewing other cases in which electronic devices
were utilized, which were lawfully searched (via consent or a search warrant) has led to valuable
evidence. Based on these search warrants of electronic devices, your affiant is aware that law
enforcement officers were able to obtain valuable evidence of fraud schemes and criminal
wrongdoing throughout the various components held within a cellular phone and/or computer
including, but not limited to, call logs, contact lists, text messages, GPS locations, photos, videos,
applications, documents, e-mails, and notes.

48. Your affiant is also aware, from prior experience, that analysis of the names and
telephone numbers contained in cellular telephones as well as sent and received text messages is
very useful to law enforcement and provides valuable evidence concerning the scope of the contact

on cellular telephones. In addition to the ability to store names and numbers, many cellular

14
 

 

 

 

 

Case 4:19-mj-00924 | Document 1 Filed on 05/21/19 in TXSD Page 16 of 26

telephones have the technical capability to store email, text messages, photos, IP addresses and
voice recordings, browse internet websites, and utilize GPS features, which have also proven to be
valuable information for law enforcement.

49. __ Based on your affiant’s training and experience as a special agent with HSI, the
investigation to date, and previous investigations and searches, as well as common knowledge,
your affiant further believes criminals (just like non-criminals) maintain records regarding bank
accounts, real property records, business records, and tax records at their residences. Such records
would include banking institutions and account numbers, bank account signature cards and account
opening documentation, bank statements, check books and cancelled checks, account deposits and
offsets, paperwork regarding safe deposit boxes established and/or maintained, paperwork and
passwords pertaining to electronic banking for domestic and offshore bank accounts, real estate
purchases, sales, and general records, utility documents, deeds, titles, investment properties,
income, and expenses, real estate tax documents, vehicle purchase, sale, or maintenance records,
business and/or trust records, agreements, contracts, client listings, domestic and international
business transactions, business tax returns and related tax documents, individual income tax
returns and related tax documents, mailings to/from the IRS, state, or local taxation entities, and
other tax-related records and/or correspondence further described as items to be searched for in
Attachment B.

50. Your affiant also knows that criminals often withdraw funds from bank accounts
tied to their fraudulent conduct in order to attempt to conceal the funds in the form of cash or cash
equivalents. Based on my training and experience, your affiant also knows that criminals often
store the fraudulently obtained cash or cash equivalents in concealed locations within their

residence.

15
 

 

Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD Page 17 of 26

51. Asset forth in this affidavit, investigators believe JOEL MUKONG to be a member
of ALDRIN FOMUKONG’S fraud scheme. Based upon my training and experience, and
knowledge of these fraud schemes, I believe that JOEL MUKONG is concealing evidence of his
criminal violations, as well as the fruits and instrumentalities of these violations, in the TARGET
LOCATION.

SEARCH OF ELCTRONIC INFORMATION

52. As described in Attachments A and B, this application seeks permission to search
and seize items that might be found in the TARGET LOCATION in whatever form they are
found. Your affiant submits that if a computer or electronic medium is found on the premises,
there is probable cause to believe relevant records and communications will be stored in that
computer or electronic medium.

53. Cellular telephones, personal digital assistants (PDAs), smart phones, and tablets
are computer-type devices capable of creating, storing, and transmitting electronic data and are
believed to contain some of the evidence described in the warrant. For example, most of these
devices can contain address books, correspondence in the form of e-mails and text messages,
electronic receipts, photographs that may identify assets and associates, and other documents
found on computers and in paper form. Because of the vast number of different devices on the
market, and the complexity of analyzing some of the devices, I hereby request the Court’s
permission to seize these or similar devices and to “image” or analyze the device(s) off-site.

54. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only the devices (the “storage medium’) that might serve as direct
evidence of the crimes described on the warrant, but also for forensic electronic evidence that

establishes how the devices were used, the purpose of their use, who used them, and when. There

16
Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 18 of 26

is probable cause to believe that this forensic electronic evidence will be on the devices identified
in Attachment B in the TARGET LOCATION because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted portion of a file (such as
a paragraph that has been deleted from a word processing file). Virtual memory paging systems
can leave traces of information on the storage medium that show what tasks and processes were
recently active. Web browsers, e-mail programs, and chat programs store configuration
information on the storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the attachment of
peripherals, the attachment of USB flash storage devices or other external storage media, and the
times the computer was in use. Computer file systems can record information about the dates files
were created and the sequence in which they were created, although this information can later be
falsified.

b. As explained herein, information stored within electronic storage media
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience,
information stored within a storage media (e.g., registry information, communications, images and
movies, transactional information, records of session times and durations, internet history, and
anti-virus, spyware, and malware detection programs) can indicate who has used or controlled the
computer or storage media. This “user attribution” evidence is analogous to the search for “indicia
of occupancy” while executing a search warrant at a residence. The existence or absence of anti-

virus, spyware, and malware detection programs may indicate whether the computer was remotely

17
 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 19 of 26

accessed, thus inculpating or exculpating the computer owner. Further, computer and storage
media activity can indicate how and when the computer or storage media was accessed or used.
For example, as described herein, electronic devices typically contain information that log: user
account session times and durations, activity associated with user accounts, and the IP addresses
through which the device accessed networks and the internet. Such information allows
investigators to understand the chronological context of electronic storage media access, use, and
events relating to the crime under investigation. Additionally, some information stored within a
electronic storage media may provide crucial evidence relating to the physical location of other
evidence and the suspect. For example, images stored on a device may both show a particular
location and have geolocation information incorporated into its file data. Such file data typically
also contains information indicating when the file or image was created. The existence of such
image files, along with external device connection logs, may also indicate the presence of
additional electronic storage media. The geographic and timeline information described herein
may either inculpate or exculpate the device user. Last, information stored within a device may
provide relevant insight into the user’s state of mind as it relates to the offense under investigation.
For example, information within the device may indicate the owner’s motive and intent to commit
a crime (e.g., internet searches indicating criminal planning), or consciousness of guilt (e.g.,
running a “wiping” program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law enforcement).

C. A person with appropriate familiarity with how a storage medium works
can, after examining this forensic evidence in its proper context, draw conclusions about how

devices were used, the purpose of their use, who used them, and when.

18
 

Case 4:19-mj-00924 Document 1 Filed on 05/21/19 in TXSD Page 20 of 26

d. The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an accurate
conclusion is a dynamic process. While it is possible to specify in advance the records to be
sought, electronic evidence is not always data that can be merely reviewed by a review team and
passed along to investigators. Whether data stored on a computer is evidence may depend on other
information stored on the computer and the application of knowledge about how a computer
behaves. Therefore, contextual information necessary to understand other evidence also falls
within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a particular thing is not
present on a storage medium. For example, the presence or absence of counter-forensic programs
or anti-virus programs (and associated data) may be relevant to establishing the user’s intent.

54. Nature of examination, Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying
storage media that reasonably appeat to contain some or all of the evidence described in the
warrant, and would authorize a later review of the media or information consistent with the
warrant. The later review may require techniques, including but not limited to computer-assisted
scans or downloads of the entire medium, using a tool such as Cellebrite, that might expose many
parts of a hard drive to human inspection in order to determine whether it is evidence described by

the warrant.

19
 

 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 21 of 26

CONCLUSION
55. For the above-stated reasons, your affiant respectfully requests that search and

seizure warrants be issued for the premises described in Attachments A, for items and information

further described in Attachment B.

 

Homeland Security Investigations

Sworn to before me this 2 {day of May, 2019 and I find probable cause.

a. ——
an K Jefinson
ited States Mgfistrate Judge

 

 

20
Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 22 of 26

ATTACHMENT A

Property to be Searched

The property to be searched is the residence located at 4 CHELSEA BOULEVARD,
APARTMENT # 606, HOUSTON, TX 77066. The property is further described as a multi-level

commercial apartment building.

 

 

 

21

 
 

 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 23 of 26

ATTACHMENT B
Particular Things to be Seized

J. All records relating to violations of wire fraud and wire fraud conspiracy (18
U.S.C. §§ 1343 and 1349) and money laundering and money laundering conspiracy (18 U.S.C.

§ 1956), those violations involving JOEL MUKONG, RAPHAEL JASON NANA CHINSJI,

ALDRIN FOMUKONG, and others, and occurring after January 1, 2016, including:

a. All financial documents, records, and property, including bank records,
loan records, credit card records, ledgers, checks or other monetary instruments,
check registers, bank statements, credit cards, lines of credit, safe deposit box
keys and records, deposit records, faxes, memoranda, correspondence,
applications, telephone records, and other documents;
b. Records relating to federal, state, and local tax returns.
c. Identity documents including, but not limited to, U.S. and foreign
passports, visas, I-94 Departure Records, birth certificates, social security cards,
and foreign national identity documents.
d. Documents reflecting the acquisition, purchase, or ownership of assets,
including titles, deeds, mortgage documents, Forms 1098, receipts, bankruptcy
filings and related papers, documents, schedules, correspondence, and payment
records;
e. Address and/or telephone indices or books, calendars, records or notations
reflecting names, addresses, telephone numbers, pager numbers, e-mail addresses,
and fax numbers of financial institutions, mailbox and postal service business
applications, addresses, proof of acquisition and/or expenditures, individuals, or

businesses with whom a relationship exists;
 

 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 24 of 26

f. United States currency, foreign currency, checks, money orders, cash of
any kind or cash equivalents, jewelry, coins, and bullion.
2. For any computer or storage medium whose seizure is otherwise authorized by
this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time
the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging

logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER,
such as viruses, Trojan horses, and other forms of malicious software, as well as
evidence of the presence or absence of security software designed to detect
malicious software;

c. evidence of the Jack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events relating
to crime under investigation and to the computer user;

€. evidence indicating the computer user’s state of mind as it relates to the
crime under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or

similar containers for electronic evidence;
 

 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 25 of 26

g. evidence of counter-forensic programs (and associated data) that are

designed to eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be
necessary to access the COMPUTER;

je documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the

COMPUTER;
lL. records of or information about the COMPUTER’s Internet activity,
including firewall logs, caches, browser history and cookies, “bookmarked” or
“favorite” web pages, search terms that the user entered into any Internet search
engine, and records of user-typed web addresses;

m. contextual information necessary to understand the evidence described in

this attachment.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,
 

Case 4:19-mj-00924 Document1 Filed on 05/21/19 in TXSD Page 26 of 26

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are

authorized to review any information removed from the premises in order to locate the things

particularly described in this Warrant.
